Case 6:21-cv-00051-ADA Document 14-11 Filed 03/31/21 Page 1 of 2




         Exhibit I
                  Case 6:21-cv-00051-ADA Document 14-11 Filed 03/31/21 Page 2 of 2

Contact
                                    Marlena Fitts
www.linkedin.com/in/marlena-        Principal, Nu Edge Realty | Apartment Locating
fitts-2ba8949 (LinkedIn)            Austin
nuedgerealty.com (Other)
m.facebook.com/pages/Nu-Edge-
Realty/189668525734 (Personal)      Experience

Top Skills                          Nu Edge Realty
                                    Principal
Real Estate
                                    2009 - Present (12 years)
Investment Properties               3801 South Congress Ave. Ste #115 Austin Tx 78704
Sellers
                                    Nu Edge Realty is a Residential Real Estate and Apartment Locating
                                    Company focused on meeting all your real estate needs. We're here to help
                                    you through every facet of the real estate transaction and beyond.


                                    I pride myself in excelling in a competitive real estate market with the latest
                                    technology and marketing skills to achieve the greatest exposure and results
                                    for my clients. The amount of referrals I receive from past clients is one of
                                    the greatest compliments and assures me I am doing an excellent job. I am
                                    responsible for training, mentoring, and management of licensed real estate
                                    agents.


                                    Specialties: Contract negotiation in sales & leasing applications.


                                    My ultimate goal is to serve my clients with exceptional service and market
                                    knowledge and become their 'life-long' Real Estate Agent and Apartment
                                    Locator.


                                    Lincoln Property Company
                                    Manager- leasing consultant
                                    March 2003 - January 2006 (2 years 11 months)




                                    Education
                                    St. Edward's University




                                                                        Page 1 of 1
